Citation Nr: 0723942	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  03-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for coronary artery disease.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) carponavicular fracture residuals and 
carpectomy residuals, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right hip arthritis, currently evaluated as 10 
percent disabling



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1972 to November 
1975; from January 1977 to December 1980; and from May 1981 
to April 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, denied increased evaluations for the 
veteran's left (minor) carponavicular fracture residuals with 
carpectomy residuals and his right hip arthritis.  In May 
2003, the RO denied service connection for a chronic dental 
disorder to include multiple tooth extractions and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for both chronic coronary artery disease and a chronic 
dental disorder to include multiple tooth extractions.  In 
June 2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In June 
2005, the Board remanded the veteran's appeal to the RO for 
additional action.

In September 2006, the RO granted service connection for 
dental trauma residuals involving teeth numbers 7, 9, 10, and 
11 including extraction of the teeth and periodontal disease 
and assigned a noncompensable evaluation for that disability.  
In this regard, it is noted that the RO granted service 
connection based on inservice trauma rather than under the 
provisions of 38 U.S.C.A. § 1151.  The RO noted in its 
decision, and the Board agrees, that the September 2006 
decision is a full grant of benefits on appeal.  The matter 
of service connection is no longer before the Board.  Despite 
the RO's September 2006 decision, the veteran has continued 
to indicate that he is appealing for dental benefits based on 
38 U.S.C.A. § 1151.  It is unclear what the veteran is 
seeking at this point with regard to his dental condition.  
This matter should be clarified by the RO. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the record, the Board observes that a June 21, 
1991, VA electrocardiographic study revealed normal findings.  
In his June 2003 notice of disagreement, the veteran advanced 
that:

On June 21, 1991, I presented myself to 
the VA hospital with complaints of chest 
pain.  At that time, an ECG (sic) study 
was conducted (attachment).  I was told 
the results of this study were normal and 
the pain was most likely caused by 
anxiety.  (At the time of this study, I 
was enrolled in the vocational rehab 
program.)  Ten months following this 
initial evaluation, I was hospitalized 
with severe angina resulting in bypass 
surgery.  ...  Had further testing been 
conducted at the time of my initial ECG 
(sic), the potential exists that early 
intervention could have prevented my 
surgery.  This error in judgment in 
furnishing a more diagnostic examination 
and subsequent treatment had the 
potential for providing the early 
intervention and treatment necessary for 
the prevention of my disease.  

In December 2005, the veteran was afforded a VA examination 
for compensation purposes in accordance with the Board's June 
2005 Remand instructions.  The VA examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that the veteran's participation in VA vocational 
rehabilitation caused or aggravated his coronary artery 
disease.  The report of the December 2005 VA examination for 
compensation purposes conveys that the examiner concluded 
that the veteran's VA vocational rehabilitation "is less 
likely to cause or aggravate the preexisting coronary artery 
disease."  The examiner did not address the etiological 
relationship between the veteran's coronary artery disease 
and the allegedly negligent June 1991 VA treatment.  

VA clinical documentation dated in January 2007 and February 
2007 states that the veteran complained of progressive left 
wrist and right hip pain.  Treating VA medical personnel 
observed that increased medication and/or surgical procedure 
might be required to alleviate the veteran's symptomatology.  
The veteran was last afforded a VA examination for 
compensation purposes encompassing the left wrist and the 
right hip in December 2005.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, further VA evaluation would be helpful in 
resolving the issues raised by the instant appeal

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his service-connected left 
wrist and right hip disabilities after 
2005.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation arising from 
treatment of the veteran after 2005, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the etiology and 
nature of his post-operative chronic 
coronary artery disease and the severity 
of his service-connected left (minor) 
carponavicular fracture residuals and 
right hip arthritis.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing (1) whether the 
veteran's June 21, 1991, VA 
cardiovascular treatment was performed 
within appropriate medical standards and 
(2) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the proximate 
cause of the veteran's chronic 
post-operative cardiovascular disability 
was carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA; or an event not reasonably 
foreseeable.  

The examiner or examiners should also 
identify the limitation of activity 
imposed by the veteran's 
service-connected left carponavicular 
fracture residuals and right hip 
arthritis and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left upper 
extremity and the right hip should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's left upper 
extremity and right hip disabilities upon 
his vocational pursuits. 

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for coronary artery disease and 
increased evaluations for his left 
(minor) carponavicular fracture residuals 
and carpectomy residuals and right hip 
arthritis.  If any benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2006).  

